FILED

UNITED sTATEs DISTRICT CoURT FEB 2 8 2014
FOR THE DISTR]CT 0F COLUMBIA C|srk, U.S. D|strlct & Bankruptcy
Courts for the Dlstrlct of columbia

STEPHEN DURR, )
)

Plaintiff, )

)

v. ) civil A¢ri@n No. /»§¢'-33 7

)

UNITED STATES, )
)

Defendant. )

MEMORANDUM OPINION

This matter is before the Court upon consideration of plaintiffs application to proceed in
forma pauperis and his pro se complaint The application will be granted, and the complaint will

be dismissed.

At the time of plaintiffs discharge from the United States Army effective January 8,
1993, he was deemed 30% disabled. Compl. ‘\l 3; see z'd., Ex. (Letter to plaintiff from Lawrence
B. Hames, Chief, Physical Disability Branch, U.S. Total Army Personnel Command, Department
of the Army, dated December 3(), 1992). Plaintiff applied for and was awarded disability
retirement beneflts, z`d. M 4-5, and claims to have leamed recently that "several wrongs"
occurred with respect to his application for benefits, ia'. {l 6. As a result, plaintiff stated, he has
been "without the correct percentage of disability retirement which, in turn," has reduced the
"retirement award amount that the plaintiff’ receives. Ia'. 1 8. Plaintiff demands an "award of
lOO% disability compensation percentage," as well as "incidental damages[] of $3,350,000,
compensatory damages[] of $6,950,000; consequential damages[] of $2,850,000; [and]

exemplary damages of $3,750.000." la’. 11 15.

The Secretary of Veterans Affairs "shall decide all questions of law and fact necessary to

a decision by the Secretary under a law that affects the provision of benefits by the Secretary to
veterans or the dependents or survivors of veterans." 38 U.S.C. § 51 l(a). The Secretary’s
decision "as to any such question shall be final and conclusive and may not be reviewed by any
other official or by any court[.]" Id. Therefore, this federal district court does not have
jurisdiction over matters relating to veterans benefits. See Price v. Um`ted States, 228 F.3d 420,
421-22 (D.C. Cir. 2000) (per curiam) ("As amended by the Veterans Judicial Review Act . . . ,
the Veterans’ Benefits Act of 1957 . . . precludes judicial review in Article Ill courts of [Veterans
Administration] decisions affecting the provision of veterans’ benefits"), cert. deniea’, 534 U.S.
903 (2001); see Crosby v. Um`ted States, No. 2:l3~cv-96, 2014 WL l()l625, at *2 (D.S.C. Jan. 8,
2()14) (concluding that district court lacks subject matter jurisdiction to review a claim
challenging Veterans Administration’s determination regarding service-connected disability
benefits); Jones v Nicholson, No. l:O7-CV-l65, 20ll WL 2l609l8 (M.D. Ga. June l, 201 l)
(dismissing for lack of subject matter jurisdiction veteran’s claim for benefits)', Peavey v. Holder,
657 F. Supp. 2d 180 (D.D.C. 2009) (dismissing challenge to VA’S decisions on claim for
benefits notwithstanding veteran’s "attempts to avoid application of § 5ll by labeling his claims

as constitutional claims").

The Court will dismiss the complaint for lack of subject matter. An Order is issued

separately.

DATE; g/ /@ /a/ /Q-»  

\I'Jnited States District Judge